UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7609


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LYNDELL THOMAS, a/k/a X-Man,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (3:93-cr-00058-BR-3)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lyndell Thomas, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lyndell    Thomas        appeals       the    district      court’s     order

denying his motions to dismiss the indictment and for production

of     documents.       We     have       reviewed    the     record      and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district        court.          United       States    v.     Thomas,      No.

3:93-cr-00058-BR-3 (E.D.N.C. Oct. 20, 2010).                        We dispense with

oral    argument    because         the     facts    and    legal    contentions        are

adequately    presented        in     the    materials      before       the    court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              2